Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
Several claims were previously rejected under 35 U.S.C. § 103 over US Patent No. 5,844,054 to Samples. Samples describes a method of gas phase polymerizations (see the abstract) including with chromium based catalysts; a certain molar ratio of oxygen to olefin based upon desired properties; and in the presence of oxygen which affects the reactor production rate. Samples does not disclose the recited liquid slurry phase polymerization.
The following reference is noted.
US Patent No. 5,473,027 to Batchelor describes a process of gas phase polymerization to make polyethylene with chromium based catalysts and a taming agent such as oxygen that results in higher and more controllable melt flow ratios and also in higher melt index values (see the abstract and col. 3, ll. 24-43). Batchelor does not disclose the recited liquid slurry phase polymerization.
The examiner is unaware of any prior art that describes or suggests the claimed methods. Claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764